Citation Nr: 1412053	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2012, April 2013, and November 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the treatment the Veteran received from the VAMC resulted in additional disability of the left shoulder due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left shoulder disability have not been met. 38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a claim for benefits under 38 U.S.C.A. § 1151.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's VBMS and Virtual VA folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's August 2012, April 2013, and November 2013 remands, VA has determined that the informed consent document for the Veteran's 1988 shoulder surgery is unavailable, and has obtained a VA examination, opinion, and supplemental opinion regarding the Veteran's left shoulder.  The examination and supplemental opinion contained all information needed to adjudicate the claim.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints and symptomatology and addressed the expected natural course of progression of the Veteran's disability.  Thus VA has complied with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Benefits Under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury (increased disability) as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

Facts and Analysis

The Veteran underwent acromioplasty surgery on his left shoulder in July 1988 at the VA facility in Puerto Rico to address the long-standing effects of a childhood injury.  At the time of the surgery, his primary symptoms were left arm and shoulder pain and stiffness on a near-constant basis.

A VA treatment record prior to surgery in September 1987 showed that the Veteran had full passive range of motion in his left shoulder, but active range of motion was limited to abduction to 85 degrees and flexion to 85 degrees.

The Veteran has asserted both at the June 2012 hearing and in documents submitted during the appeals period that his left shoulder disability was made worse by the 1988 surgery performed at VA.  Specifically he has said that his pain has gotten worse, that his restriction of motion is more severe, and that he has additional functional loss as a result of the surgery.  He testified that his shoulder surgery in 1988 had resulted in several other surgeries performed at VA, including in 2007.  Notably, the VA treatment records and claims file show only the 1988 surgery and there is no evidence of any other surgery having been performed on the Veteran's left shoulder.

A September 2008 physical medicine consultation at VA included an examination of the Veteran's neck and shoulders based on his reports of decreased range of motion and arthritis.  Examination showed that tenderness and pain were equal in the right and left shoulders, as was the limitation of active and passive ranges of motion and the results of diagnostic testing.

The Veteran was provided a VA examination in August 2013 which documented range of motion findings in the Veteran's left shoulder as flexion to 90 degrees and abduction to 90 degrees, albeit with pain throughout.  The examiner noted that the Veteran had stated that his symptoms had improved after his 1988 surgery and concluded that there was no evidence of any increased disability resulting from carelessness, negligence, lack of proper skill, or errors of judgment on the part of the VA medical providers.

The Board requested clarification of the opinion to be certain that the examiner accounted for any present increase in disability which may exist, rather than simply the Veteran's reported improvement following surgery.  In the supplemental opinion furnished in November 2013, the examiner noted that there was no examination prior to surgery to compare results to, but that the Veteran had stated that his symptoms had improved after surgery.  The examiner noted that the Veteran's current stated does not represent an increase in impairment or disability as compared to that prior to the 1988 surgery.  Normal progression for a post-operative shoulder could include a gradual decline in function with potential pain and impairment.  The examiner, however, noted that there was absolutely no evidence to suggest that the Veteran's disability had progressed as a result of the surgery, "quite the opposite."

In considering all the evidence set forth above, the Board concludes that there is no evidence that the Veteran's left shoulder disability has resulted in any decrease of function or other worsening as compared to that shown prior to the surgery 25 years ago.  In 1987, the Veteran was capable of only 85 of abduction and flexion.  Currently, he is capable of 90 degrees of abduction and flexion.  As the VA examiner noted, the Veteran's left shoulder disability or functional limitation did not increase as a result of his surgery, although the pain may seem more severe.  Where there is no increased disability, there is no need to address the question of whether there was carelessness or negligence on the part of VA because the requirements for a successful claim under 38 U.S.C.A. § 1151 have not been met.
 
In reaching the conclusion above the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


